Citation Nr: 9915848	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-27 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a substantive appeal as to the denial of service 
connection for residuals of pneumonia was timely filed. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that, in pertinent part, denied 
entitlement to service connection for residuals of pneumonia.


FINDINGS OF FACT

1.  The veteran was notified by letter dated May 9, 1996, of 
the RO's denial of his claim for entitlement to service 
connection for residuals of pneumonia.  The notice letter was 
sent to the veteran's address of record.

2.  The RO received the veteran's notice of disagreement on 
April 8, 1997, and a Statement of the Case on this issue was 
mailed to the veteran at his address of record on May 6, 
1997.

3. There is no indication in the record that either notice 
letter was returned as undeliverable.

4.  The veteran submitted a VA Form 9, received on August 26, 
1997.


CONCLUSION OF LAW

A substantive appeal on the issue of entitlement to service 
connection for residuals of pneumonia was not timely filed, 
and the Board lacks jurisdiction to consider the issue.  
38 U.S.C.A. §§ 7105 and 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, and 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The pertinent facts in issue may be summarized briefly.  The 
RO denied the veteran's claims for entitlement to service 
connection for, inter alia, residuals of pneumonia in a May 
1996 rating decision.  The veteran was notified of the 
decision by letter dated May 9, 1996.  The letter was sent to 
the veteran's address of record.  On February 28, 1997, the 
RO received a notice of disagreement from the veteran that 
did not specify what part of the May 1996 rating decision 
with which he disagreed.  The RO requested that the veteran 
clarify the matter in a March 19, 1997, letter.  

The RO received a letter from the veteran on April 8, 1997, 
expressing disagreement with only the denial of service 
connection for the residuals of pneumonia.  He gave his 
address as the same as that to which the notice of rating 
decision had been mailed.  The RO mailed the veteran a 
statement of the case (SOC) on May 6, 1997.  The SOC was sent 
to the same address as the original notice letter, and the 
same address given by the veteran in his notice of 
disagreement.  The transmittal letter informed the veteran 
that he must file an appeal within 60 days from the date of 
the Statement of the Case notice letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the denial of service connection 
for residuals of pneumonia.  The letter further stated that 
his case would be closed if he did not appeal within this 
period.  He was further instructed that if he needed more 
time to file his appeal, he should request more time before 
the time limit for filing his appeal expired.  A VA Form 9, 
or substantive appeal, was dated by the veteran on August 22, 
1997, and received by the RO on August 26, 1997.  

There is no indication that any notice sent to the veteran 
was returned by the post office as undeliverable.

The Board informed the veteran of its intention to consider 
the timeliness of the veteran's substantive appeal in a 
letter mailed on April 12, 1999.  The veteran and his 
representative were informed that they had 60 days from the 
date the Board's letter to present written argument or to 
request a hearing to present oral argument on the question of 
timeliness of the appeal.

The veteran stated in a letter dated May 11, 1999 that:
	
I am responding to the VA letter I received 
dated 12 April 99 regarding my claim and the 
element of timeliness.  In as much as this may 
not be an excuse to consider, the fact remains 
that during the time I received my Statement 
of the Case and forwarded my VA Form 9, I was 
having alot [sic] of trouble getting my mail 
and the problem was with the US Postal 
Service.  My mail is being delivered to my 
parents [sic] house to ensure that it is 
received.  I do believe that the problem has 
been resolved however, at that time, I was 
getting little to no mail.  I would like to 
request favorable consideration from the Board 
of Veterans Appeals on my claim and approve 
whatever is necessary to proceed on the matter 
of timeliness, etc.  Please let me know if 
anything further is needed in this matter.  
Thank you.

The veteran gave his address as the same address of record 
that has been in use throughout this process.

II.  Legal Analysis

As an initial matter, the Board finds that the veteran was 
given proper notification of the unfavorable rating decision 
and the laws and regulations in the Statement of the Case.  
The mailing of the Statement of the Case falls under the 
"presumption of regularity" for official acts of public 
officers.  That is, absent clear evidence to the contrary, 
public officials are presumed to have properly discharged 
their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992).  The mere statement by the veteran of "non-
receipt" by itself is not "clear evidence to the contrary" to 
rebut the presumption of regularity of administrative notice.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The 
notification letters were both sent to the address that has 
been the veteran's address of record, and it is not indicated 
that either letter was returned as undeliverable.  Further, 
it appears that the RO has continued to send correspondence 
to the veteran at the same address and there is evidence that 
it has been received.  There is no clear evidence of non-
receipt, and the presumption of regularity is not overcome.

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issue of entitlement 
to service connection for residuals of pneumonia.  As noted 
by the United States Court of Appeals for the Federal 
Circuit, "it is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement, and, following 
issuance of a Statement or Supplemental Statement of the 
Case, a substantive or formal appeal, within the specific 
time limits established.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200 and 20.302 (1998).  A claimant has one 
year from the date of mailing of notice of the adverse 
determination to file a notice of disagreement (NOD).  
38 U.S.C.A. § 7105(b) (West 1991); 38 C.F.R. § 20.302(a) 
(1998).  The RO denied entitlement to service connection for 
residuals of pneumonia in a May 1996 rating decision.  The 
veteran filed a timely notice of disagreement with the 
decision on April 8, 1997.

After a notice of disagreement is filed, the agency of 
original jurisdiction is to take such review action as is 
appropriate and, if the matter is not resolved to the 
claimant's satisfaction, issue a Statement of the Case (SOC).  
38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.26 and 
19.29 (1998).  The RO issued a Statement of the Case 
regarding these issues on May 6, 1997.  The letter 
accompanying the SOC included information about the veteran's 
appeal rights, including the right to request a hearing, and 
noting that the record would be closed if the RO did not hear 
from the veteran in 60 days. 

Under pertinent statutory provisions, a claimant is permitted 
60 days from the date the SOC is mailed to file a formal 
appeal.  38 U.S.C.A. § 7105(d)(3) (West 1991).  Department 
regulations liberalize the time limit to some extent, 
providing that the substantive appeal must be filed within 60 
days of mailing the SOC or within the remainder of the one-
year period from the date of mailing notification of the 
action appealed, whichever is later.  38 C.F.R. § 20.302(b) 
(1998).  In this case, since the one-year period from the 
date of mailing the notification of the action appealed 
expired on May 9, 1997, the 60 days after the mailing of the 
SOC was the appropriate time period for the veteran to submit 
his appeal.

A substantive appeal consists of a properly completed VA Form 
9, or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (1998).  An appeal is not perfected until 
a timely and adequate substantive appeal is filed.  See 
38 U.S.C.A. § 7105(a), (d) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, and 20.302 (1998); see also Roy v. Brown, 5 Vet. 
App. 554 (1993).  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  Id.

An extension of the time for filing a substantive appeal may 
be granted for good cause, but the request for extension of 
time must be in writing and must be made prior to expiration 
of the time limit for filing the substantive appeal.  
38 C.F.R. § 20.303.  In this case, the veteran did not 
request an extension of time in which to file his substantive 
appeal.  The veteran had sixty days from May 6, 1997, to file 
a timely substantive appeal.  The RO received the veteran's 
VA Form 9 on August 26, 1997.  The VA Form 9 was not received 
within 60 days of the issuance of the statement of the case, 
and it was not timely.

An application for review on appeal shall not be entertained 
unless it is in conformity with chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  Absent a 
timely substantive appeal, the appeal was not perfected, and 
the Board is without jurisdiction to adjudicate these claims.  
38 U.S.C.A. §§ 7104(a), 7105(a), and 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.101(a) and 20.200 (1998); YT v. Brown, 
9 Vet. App. 195 (1996).


ORDER

The veteran having failed to perfect an appeal by timely 
filing a substantive appeal, the claim of entitlement to 
service connection for residuals of pneumonia is dismissed.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

